Citation Nr: 1808172	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to coronary artery disease (CAD) and diabetes mellitus II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The rating decision also established service connection for coronary artery disease and diabetes mellitus, type II. 

The Board remanded the appeal in December 2015 and requested the RO to obtain an addendum medical opinion and readjudicate his claims.  A new opinion was obtained in April 2016.  The RO then returned the appeal to the Board. 


FINDING OF FACT

Erectile dysfunction is unrelated to service, and was not caused or aggravated by a service-connected disease.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction as secondary to the service-connected type II diabetes mellitus or CAD have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

The Veteran has asserted that his erectile dysfunction is related to service or was secondarily caused or aggravated by his diabetes mellitus II and/or CAD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Veteran does not claim and the evidence does not support an assertion that his ED had its onset in service; he reported treatment for the condition since 1990.  Review of his service treatment records does not show a diagnosis or complaints of ED.  On examination for separation from service, in September 1969, evaluation of the genitourinary system was normal.  Although he has a diagnosis, there is no in-service injury or disease; therefore, direct service connection is not warranted. 

Post-service VA and private treatment records have been reviewed and show a confirmed diagnosis of, and treatment for, ED; however, these records do not include an opinion as to its etiology. 

The Veteran was afforded a VA examination in July 2013 for diabetes mellitus and a heart condition.  He reported a diagnosis of ED in 1990.  The examiner opined that because his ED preceded the diagnosis of diabetes by 20 years, it was less likely as not secondary to diabetes.  An examination was also conducted for the Veteran's CAD diagnosis; however, there was no discussion of whether his ED was caused or aggravated by CAD.  

During the June 2014 VA exam for male reproductive system, the examiner diagnosed ED and noted that it was likely attributable to treatment for hypertension and hyperlipidemia.  The examiner opined that the Veteran's ED was not related to his CAD because it predated the onset of his heart attack by three years. 

An addendum opinion was obtained in April 2016 regarding whether the Veteran's CAD and diabetes mellitus disabilities aggravated his erectile dysfunction.  The examiner found no evidence of abnormal progression of ED beyond its natural progression due to CAD or diabetes mellitus based on the following:  Private treatment records noted the onset of ED in 1990 and showed decreased blood flow in the right corporal artery, confirmed by Doppler tests.  Treatment notes also indicated that in January 1991, another physician noted arterial obstruction in the penis.  The Veteran suffered a heart attack in February 1993 and underwent coronary artery bypass grafting in June 1994.  Diabetes mellitus was diagnosed in 2011.  The examiner found that the medical records confirmed that the Veteran's ED predated the onset of CAD by three years and of diabetes mellitus by 21 years. 

Upon review of all the evidence of record, the Board finds the VA medical opinions to be the most probative evidence of record regarding whether the Veteran's erectile dysfunction is secondary to the service-connected diabetes mellitus and CAD disabilities.  The VA examiner reviewed the evidence of record and provided a rationale in support of the opinions rendered. 

The Board has also considered the Veteran's lay statements purporting to relate his erectile dysfunction to his service-connected diabetes and CAD disabilities.  In short, the Veteran has noted that ED may be a precursor to heart disease.  The Board finds the Veteran's statements are not competent to provide a nexus opinion.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d at 1377, Note 4.  In the present case, the Board finds that the etiology of the Veteran's erectile dysfunction to be a complex medical matter, beyond the competence of a layperson.  In other words, the Veteran is competent to state that he experiences ED, but he is not competent to determine whether it was caused or aggravated by a service-connected disability.  The etiology of ED in this case cannot be rendered based on personal observation.  The Board finds that the Veteran's statements as to the etiology of his ED are not competent evidence as to nexus.

For these reasons, the Board finds that the preponderance of the competent and probative evidence of record weighs against the Veteran's claim for service connection for erectile dysfunction, to include as secondary to his service-connected type II diabetes mellitus and/or CAD.  As such, the Board finds that service connection is not warranted, and the claims must be denied.

ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


